Exhibit 10.2

Execution Version

WAIVER AND ASSIGNMENT AGREEMENT

THIS ASSIGNMENT OF INDEBTEDNESS (this “Agreement”), dated as of October 1, 2014
(the “Effective Date”), is among ENTERPRISE PRODUCTS OPERATING LLC, a Texas
limited liability company (the “New Lender”); OILTANKING FINANCE B.V., a private
limited company (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of the Netherlands (the “Prior Lender”) and
OILTANKING HOUSTON, L.P., a Texas limited partnership (“Borrower”).

RECITALS:

WHEREAS, Borrower and the Prior Lender have heretofore entered into (i) a
certain Loan Agreement dated as of May 31, 2013 (the “2013 Loan Agreement”),
pursuant to which the Prior Lender has made loans to Borrower, (ii) a certain
Loan Agreement dated as of May 11, 2012 (the “2012 Loan Agreement”), pursuant to
which the Prior Lender has made loans to Borrower, and (iii) a certain Loan
Agreement dated as of November 27, 2008, as amended by Addendum No. 1 thereto,
dated as of December 30, 2009 (the “2008 Loan Agreement” and, together with the
2013 Loan Agreement and the 2012 Loan Agreement, the “Loan Agreements”);

WHEREAS, concurrently with the execution of this Agreement, Enterprise Products
Partners L.P., a Delaware limited partnership and a member of the New Lender
(“Enterprise”), Oiltanking Holding Americas, Inc., a Delaware corporation
(“OTA”) and the sole member of OTLP GP, LLC, a Delaware limited liability
company (“Oiltanking GP”) and the general partner of Oiltanking Partners, L.P.,
a Delaware limited partnership (“Oiltanking MLP”) and the sole member of OTH GP,
LLC, a Texas limited liability company (“OTH GP”) and the general partner of
Borrower, and OTB Holdco, LLC, a Delaware limited liability company and a
wholly-owned subsidiary of OTA (“OTB Holdco”), are entering into that certain
Contribution and Purchase Agreement (the “Contribution Agreement”), providing
for, among other things, the contribution of (i) all of the outstanding equity
interests in Oiltanking GP and (ii) all of the limited partner interests in
Oiltanking MLP owned by OTA and OTB Holdco, to Enterprise (the “Contribution”);

WHEREAS, as a result of the Contribution, Borrower shall cease to be, directly
or indirectly, owned or controlled by Oiltanking GmbH, a limited liability
company (Gesellschaft mit beschränkter Haftung) organized under the laws of
Germany (“Oiltanking GmbH”), which would, absent any amendment or waiver,
constitute an Event of Default under each Loan Agreement;

WHEREAS, in connection with the Contribution, Borrower, the Prior Lender and the
New Lender desire to amend each of the Loan Agreements in order renew and
continue, but not novate and discharge, and to replace the Prior Lender with the
New Lender as the “Lender” for all purposes under the Loan Agreements, and make
certain other amendments thereto, with each such amendment in the form attached
as Exhibits A-1, A-2 and A-3 hereto (the “Amendments”); and



--------------------------------------------------------------------------------

WHEREAS, in connection with the Amendments, the New Lender desires to purchase
from the Prior Lender, and the Prior Lender is willing to sell and assign to the
New Lender, all right, title and interest of the Prior Lender in and to the Loan
Agreements and all outstanding indebtedness owed to the Prior Lender under the
Loan Agreements (the “Existing Indebtedness”).

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Assignment. The Prior Lender has TRANSFERRED, ASSIGNED, SOLD, GRANTED
AND CONVEYED and does hereby TRANSFER, ASSIGN, SELL, GRANT AND CONVEY without
recourse or warranty, except with respect to the representations made in
Section 3(a) below, all right, title and interest of the Prior Lender in and to
the Existing Indebtedness and the Loan Agreements unto the New Lender and its
successors and assigns, and all powers, benefits, rights, titles and interests
owned or held by the Prior Lender under the Loan Agreements; TO HAVE AND TO HOLD
the Existing Indebtedness and the Loan Agreements, together with all rights,
titles, interests, privileges, claims, priorities, demands and equities related
thereto, unto the New Lender and its successors and assigns forever. In
consideration and exchange for the assignment contained in the immediately
preceding sentence, the New Lender shall transfer to the Prior Lender in
immediately available funds an amount equal to the sum of the Existing
Indebtedness and all accrued but unpaid interest as of the date hereof, which
amount is set forth as the Aggregate Purchase Amount on Schedule I attached
hereto.

SECTION 2. Certain Consents and Waivers.

 

(a)         Borrower hereby consents to all assignments and transfers contained
herein or contemplated hereby.

 

(b)         Each of the Prior Lender and the New Lender hereby consents to and
waives any Event of Default (as defined in the Loan Agreements (including as
amended by the Amendments)) that may be triggered in connection with the
Contribution, in each case for all purposes under the Loan Agreements (including
as amended by the Amendments).

SECTION 3. Representations and Warranties.

 

(a)         The Prior Lender enters into this Agreement and makes the
assignments hereunder without recourse, representation or warranty of any kind,
whether express, implied, statutory or otherwise, except that the Prior Lender
represents to the New Lender as follows:

(i) it is the legal and beneficial owner of the Existing Indebtedness and its
rights and interests under the Loan Agreements, free and clear of all liens,
participations or other adverse claim of any nature whatsoever;

 

2



--------------------------------------------------------------------------------

(ii) it has not made or consented to any agreement that subordinates any of the
Existing Indebtedness to any loans, notes or other indebtedness owed by Borrower
to any other person;

(iii) the aggregate principal amount of the Existing Indebtedness and the
accrued and unpaid interest thereon, in each case as of the date hereof, are
correctly set forth on Schedule I attached hereto;

(iv) after giving effect to this Agreement, no Event of Default, and no event or
condition that, with the giving of notice or the passing of time or both, would
constitute an Event of Default, exists;

(v) it has delivered true, correct and complete copies of the Loan Agreements to
the New Lender and no other agreements, instruments, promissory notes,
mortgages, security agreements or other documents exist between the Prior Lender
and Borrower with respect to the Existing Indebtedness;

(vi) it has full power and authority, and has taken all action necessary, to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby; and

(vii) this Agreement has been duly executed and delivered by it and constitutes
the legal, valid and binding obligation of the Prior Lender, enforceable against
it in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability.

 

(b)         The New Lender represents and warrants to the Prior Lender as
follows:

(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby;

(ii) this Agreement has been duly executed and delivered by it and constitutes
the legal, valid and binding obligation of the New Lender, enforceable against
it in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability;

(iii) it is sophisticated with respect to decisions to acquire assets of the
type acquired hereby;

(iv) it has received a copy of each Loan Agreement and the Amendments, and has
received or has been accorded the opportunity to receive such other documents
and information as it deems appropriate to make its own credit analysis and
decision to enter into this Agreement and to purchase the Existing Indebtedness;
and

 

3



--------------------------------------------------------------------------------

(v) it has, independently and without reliance upon the Prior Lender, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.

 

(c)         Borrower represents to the Prior Lender and the New Lender as
follows:

(i) it has all requisite power and authority, and has taken all action necessary
to execute and deliver this Agreement and to fulfill its obligations under, and
consummate the transactions contemplated by, this Agreement;

(ii) this Agreement has been duly executed and delivered by it and constitutes
the legal, valid and binding obligation of Borrower, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability;

(iii) after giving effect to this Agreement, the Loan Agreements (as amended by
the Amendments), constitute the legal, valid and binding obligations of Borrower
enforceable against Borrower in accordance with their respective terms and any
and all liens, claims, rights, titles, interests and benefits created and
granted by the Loan Agreements (as amended by the Amendments) shall continue to
exist, remain valid and subsisting, shall not be impaired, released, novated or
discharged, shall remain in full force and effect and are hereby renewed,
extended, carried forward and conveyed to secure payment and performance of
Borrower’s obligations under the Loan Agreements (as amended by the Amendments);

(iv) after giving effect to this Agreement, no Event of Default, and no event or
condition that, with the giving of notice or the passing of time or both, would
constitute an Event of Default, exists; and

(v) the representations and warranties of Borrower contained in the Loan
Agreements are true and correct as though made as of the date hereof (except to
the extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct as of such specified earlier date).

SECTION 4. Disclaimer. Except as expressly provided in Section 3(a) of this
Agreement, the Prior Lender assumes no responsibility, and makes no
representation or warranty to the New Lender, with respect to the Loan
Agreements or the Existing Indebtedness. By execution of this Agreement, the New
Lender acknowledges that, except as expressly provided in Section 3(a) of this
Agreement, no representation or warranty is being made by the Prior Lender in
connection with this Agreement.

SECTION 5. Conditions to Effectiveness. This Agreement shall become effective
upon (a) execution and delivery of this Agreement by each party hereto,
(b) execution and delivery of each Amendment by each party thereto and (c) the
receipt by the Prior Lender in immediately available funds of an amount equal to
the Aggregate Purchase Amount set forth on Schedule I attached hereto.

 

4



--------------------------------------------------------------------------------

SECTION 6. INDEMNIFICATION OF PRIOR LENDER. BORROWER RATIFIES, CONFIRMS,
COVENANTS AND AGREES THAT THE INDEMNIFICATION PROVISIONS OF SECTION 19 OF EACH
LOAN AGREEMENT SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE
PRIOR LENDER AND THE CONSUMMATION OF THE ASSIGNMENT AND OTHER TRANSACTIONS
CONTEMPLATED HEREBY AND SHALL REMAIN IN FULL FORCE AND EFFECT.

SECTION 7. Headings. The various headings of this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.

SECTION 8. Execution in Counterparts, Effectiveness, etc. This Agreement may be
executed by the parties hereto in several counterparts, each of which shall be
executed by the different parties on different counterparts and once executed by
all parties hereto be deemed to be an original and all of which shall constitute
together but one and the same Agreement.

SECTION 9. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

SECTION 10. Governing Law; Entire Agreement. THIS AGREEMENT SHALL BE DEEMED TO
BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF TEXAS.

THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

SECTION 11. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment of
Indebtedness to be executed by their respective officers thereunto duly
authorized as of the date first above written.

 

OILTANKING FINANCE B.V., as Prior
Lender By:  

/s/ Claus-Georg Nette

Name: Claus-Georg Nette Title: Attorney-in-Fact

 

ENTERPRISE PRODUCTS OPERATING
LLC, as New Lender By: Enterprise Products OLPGP, Inc., its
sole manager

 

By:  

/s/ Michael A. Creel

Name: Michael A. Creel Title: President and Chief Executive Officer

 

OILTANKING HOUSTON, L.P., as
Borrower By: OTH GP, LLC, its general partner By:  

/s/ Kenneth F. Owen

Name: Kenneth F. Owen Title: President and Chief Executive Officer

Signature Page to Waiver and Assignment Agreement

(Oiltanking Houston, L.P.)



--------------------------------------------------------------------------------

SCHEDULE I

 

     Outstanding Principal
Indebtedness      Interest Payable as of
October 1, 2014      Purchase Amount  

2013 Loan Agreement

   $ 50,000,000.00       $ 694,472.22       $ 50,694,472.22   

2012 Loan Agreement

     125,000,000.00         1,722,048.61         126,722,048.61   

2008 Loan Agreement

     4,950,000.00         85,767.00         5,035,767.00      

 

 

    

 

 

    

 

 

 

Total

   $ 179,950,000.00       $ 2,502,287.83       $ 182,452,287.83        
Aggregate Purchase Amount       $ 182,452,287.83   

Schedule I



--------------------------------------------------------------------------------

Exhibit A

Amendments to Loan Agreements

Exhibit A